DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the board decision mailed 3/17/2022.
Applicant arguments regarding the Hasenoehrl, Roswell and Surburg references and the use of menthyl ethylamido as the wetting liquid along with water were found persuasive at the Board.  It is noted that the board decision rendered on 3/17/2022 is limited to the Examiner rejection of the elected species (i.e. menthyl ethylamido) and takes no position regarding the patentability of the broader generic claims, including the remaining non-elected species.
Prosecution is hereby reopened.
Election/Restrictions
Claims 9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/2019.
Response to Arguments
	All of Applicants arguments in the appeal brief filed 9/9/2020 have been fully considered.  Applicant arguments regarding the Hasenoehrl, Roswell and Surburg references and the use of menthyl 
ethylamido as the wetting liquid along with water were found persuasive as such these rejections have been withdrawn.
	The remainder of Applicant arguments were addressed in the Examiner Answer mailed 10/30/2020 and will not be reiterated.
Claim Objections
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “for treatment for upper legs and arms, arm pits, breast or back.” It is unclear form the claim language if the claimed are referring to the intended use of said delivery system or some kind of treatment dosage form that is potentially applied to upper legs and arms, arm pits, breast or back? 
The Examiner recommends Applicant amend the claim as follows to overcome the 112 rejection: “ wherein the delivery system is a face mask or facial sheet mask or a cosmetical or pharmaceutical care system for skin that is useful as a treatment for upper legs and arms, arm pits, breast or back. “
Claim 10 contains the trademark/trade name NAB asafetida extract (as evidenced by Burke-Colvin, [0048]).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ferula foetida extract and, accordingly, the identification/description is indefinite.  An amendment to the claim deleting “NAB asafetida extract” and reciting only ferula foetida extract is sufficient to overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Treudler (US 2007/0166337), Schmidt (US 2007/0224231), Pregozen (US 5,141,803) and Sugii (US 2003/0044599).  Schmidt and Pregozen were previously cited.
Treudler discloses a skincare composition for topical application to the skin (Abs).  Treudler teaches the composition to be impregnated onto a fibrous substrates (reading on basic body) and then used to apply the skin care composition [0081]. The composition comprises salicylic acid as an active ingredient and can be formulated as an O/W emulsion ([0032] – Treudler – claim 20).
Treudler teaches that the composition can have a mixed solvent system comprising water and a lower alcohol, such as ethanol (Treudler – claims 23-24).
Example 6 teaches a lotion for impregnated wipes comprising 0.025% maltodextrin (reading on instant claims 4-5 and active of claim 1 (i.e. carriers) and active of claim 6) and 5.45% of glycerin (reading on a carrier material of instant claim 6).
Regarding claims 2 and 8: Treudler teaches the fibrous substrate to be selected from natural or synthetic fibers, for examples cellulose or cotton fibers. As the substrate (i.e. basic body) is made up of fibrous material, it is considered to comprise at least one layer of fibrous material as recited by instant claim 8.
Treudler teaches that the fibrous substrate maybe impregnated with the skin care composition and dried to form a dry wipe which is required to be wetted, for example with water, before it can be used [0056].  In view of these teachings, it would have been obvious to formulate the composition of Treudler to be a delivery system comprising the basic body impregnated with the active substance preparation and to further comprise a separate wetting liquid, as this is specifically contemplated.  While Treudler is silent to the wetting liquid (i.e. water) being used to start liberation of the active agent present in the emulsion, this is an inherent property of the species of wetting agent (i.e. water) elected by Applicant.
However, Treudler does not teach the emulsion to be printed onto the substrate and does not teach a non-woven substrate.
Schmidt discloses a cleansing and moisturizing composition for topical application to the skin comprising salicylic acid as an active agent (Abs).  Schmidt teaches that the composition may be applied to the substrate by any suitable method, for example, dipping or immersion of the substrate into the composition or coating of the substrate with the composition, such as by spraying [0055].  Schmidt teaches that the wipe substrate maybe impregnated with the skin care composition and dried to form a dry wipe which is required to be wetted, for example with water, before it can be used [0056]. Schmidt also teaches that wipe substrate to be selected from non-woven sheets/wipes, foams, sponges or other porous material, and comprises cellulose or cotton fibers [0055 and 0078]. Ex. 1 of Schmidt teaches a composition identical to composition 6 of Treudler.
Pregozen teaches non-woven wipes impregnated with an aqueous composition (Abs).  Pregozen teaches that the aqueous composition can be applied to the substrate by a variety of well-known ways, such as spraying, padding, printing and gravity application (Col. 5, lines 15-20).
It would have been prima facie obvious for a person for skill in the art before the effective filing date of the claimed invention to modify the teaching of Treudler with those of Schmidt.  One of skill in the art would have been motivated to formulate the fibrous substrate of Treudler to be non-woven sheet as taught by Schmidt as Schmidt shows that its within the purview of the skilled artisan to formulate these types of fibrous substrates as non-woven sheets and its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to formulate a fibrous substrate comprising salicylic acid.  One of skill in the art would have a reasonable expectation of success as both Schmidt and Treudler teaches skincare composition comprising salicylic acid which can be impregnated into a fibrous substrates made of cellulose or cotton fibers, wherein the wipe is dried and wetted with water prior to be used.  
One of skill in the art would have also been motivated to apply the emulsion composition of Treudler to the substrate in any of the ways well known in the art, such as by printing as taught by Pergozon.  One of skill in the art would have a reasonable expectation of success as both Schmidt and Pregozen teaches wipes impregnated with aqueous composition and Schmidt teaches that compositions may be applied to non-woven substrates by any suitable method, for example, dipping or immersion of the substrate into the composition or coating of the substrate with the composition, such as by spraying and its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to achieve the predictable result of obtaining a wipe impregnated with a composition.
However, Treudler also does not teach the wetting liquid to comprise water and at least one active other than water.
Sugii teaches a wet pressure sensitive adhesive and teaches a method of using an adhesive sheet by first moistening or wetting the sheet prior to application by bringing the sheet into contact with water or a hydrophilic medium (Sugii – claim 16).  Sugii teaches the liquid used to wet the sheet to be water or a hydrophilic medium such as methyl alcohol or ethyl alcohol [0004-0005].  As claim 1 fails to define what makes up the active other than water, both methyl alcohol or ethyl alcohol read on actives as claimed.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treudler with those of Sugii and use methyl alcohol (or ethyl alcohol) in addition to water as the wetting liquid in Treudler as it is prima facie obvious to combine two compositions each taught by the prior art to be used for the same purpose to create a third composition (water and methyl alcohol (or ethyl alcohol)) for the same purpose (i.e. wetting liquid).  One of skill in the art would have a reasonable expectation of success as Treudler teaches that the wetting liquid can be water and a skilled artisan would recognize that the wetting liquid isn’t limited to water and also teaches that the composition can have a solvent system comprising water and lower alcohols such as ethanol (i.e. ethyl alcohol), and Sugii teaches both water and methyl alcohol (or ethyl alcohol) to be suitable wetting liquid used to wet a sheet prior art application to the skin (Abs).

Claims 1-2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Treudler (US 2007/0166337), Schmidt (US 2007/0224231), Pregozen (US 5,141,803) and Sugii (US 2003/0044599), as applied to claims 1-2, 4-6 and 8 above and further in view of McDermott (US 2004/0048771). 
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-6 and 8, however, Treudler does not teach the active agent in the active-substance preparation to be diphenylmethane as recited by instant claim 10.
It is noted that Treudler teaches that perfumes can be effectively added into the composition [0077].
McDermott teaches personal treatment compositions (skin and hair) comprising encapsulated perfume compositions which release a burst of fragrance for a period of time after initial topical application (Abs).  McDermott teaches suitable fragrance materials for use to include diphenylmethane [0017].  These are added to the composition in amounts of 0.1-1.4% (McDermott – claim 7), reading on instant claim 6.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Treudler with those of McDermott and add 0.1-1.4% an encapsulated fragrance, such as diphenyl methane, to the composition of Treudler, to provide the composition with a burst of fragrance for a period of time after initial topical application.  One of skill in the art would have a reasonable expectation of success as Treudler teaches that perfumes can be added.

Claims 1-2, 4-6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Treudler (US 2007/0166337), Schmidt (US 2007/0224231), Pregozen (US 5,141,803) and Sugii (US 2003/0044599), as applied to claims 1-2, 4-6 and 8 above and further in view of Reimer (US 2006/0292244).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-6 and 8, however, Treudler does not teach delivery system to be a face mask, facial sheet mask or treatment as recited by instant claim 7.
In view of the 112 rejection above, the claims are interpreted as reciting “ wherein the delivery system is a face mask or facial sheet mask or a cosmetical or pharmaceutical care system for skin that is useful as a treatment for upper legs and arms, arm pits, breast or back. “
As discussed above, the above reference make obvious a delivery system which is a wipe, specifically a sheet, used for topical application to the skin to treat acne.
Reimer teaches the use of pharmaceutical composition to treat acne and teaches that the composition can be used to treat acne on the face, breast, back or extremities of the subject (Abs and Reimer – claim 45).
In view of the teaching of Reimer, a skilled artisan would have recognized that the anti-acne sheet composition of Treudler could effectively be topically applied to the face, breast, back or extremities of a subject as a treatment to treat their acne with a reasonable expectation of success as Treudler teaches topically applying the composition to skin.
Regarding the elected species of face mask, as discussed above the prior art makes obvious a sheet composition which can be applied to the face, therefore, absent a definition in the specification of “mask” the sheet made obvious above is considered to read on face mask as recited by the instant claim.

Claims 1-2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Treudler (US 2007/0166337), Schmidt (US 2007/0224231), Pregozen (US 5,141,803) and Sugii (US 2003/0044599), as applied to claims 1-2, 4-6 and 8 above and further in view of Beumer (US 2009/0041687). 
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-6 and 8, however, Treudler does not teach the active agent in the active-substance preparation to be an agent as recited by instant claim 10.
It is noted that Treudler teaches that perfumes can be effectively added into the composition [0077].
Beumer teaches treatment composition for application to the skin of a subject (Abs). Beumer teaches that moisturizing agents, particularly emollients, can be added to the composition to maintain hydration or rehydrate the skin.  A suitable emollient for use is grape seed oil and teaches that these can be used in amounts of 4-10%, reading on instant claim 6.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Treudler with those of Beumer and add 4-10% of an emollient, such as grape seed oil, to the composition of Treudler with a reasonable expectation of success, as Beumer teaches grape seed oil to be a suitable emollient for use in composition for topical application to the skin and Treudler teaches that emollients, moisturizers and humectants can be added [0067-0069].

Conclusion
	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613    

/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                         
/DANIEL M SULLIVAN/Director, Art Unit 1600